DETAILED ACTION
This action is in response to an application filed in the US on 06/12/2020 and with an Effective Filing Date of 12/18/2017, in which claims 20 and 22 have been canceled, and claims 1-19 and 21 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12 JUNE 2020, 14 JULY 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10-12, 14, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0034290 A1 (hereinafter “Tochikubo”).
Regarding Claim 1 Tochikubo discloses a system for water purification, the system comprising: 
a cylindrical container 101 (i.e. a water tank) comprising a water supplying portion 104 (i.e. an inlet) and a water discharging portion 105 (i.e. an outlet), the tank configured to receive a spent water stream that includes a contaminant such as particles and fungi [0011]; and 
filtering material 10A or 10B (i.e. a membrane) in fluid communication with the inlet, the membrane comprising alumina and activated carbon ([0047], [0096]), and the membrane configured to contact the spent water stream and strip at least a portion of the contaminant from the spent water stream; Figs. 8-12, [0011], [0024]-[0029], [0047], [0096].
Regarding Claim 7 Tochikubo discloses the system of claim 1, wherein the membrane comprises may comprise 40 wt% activated carbon (Table 1, No. 4).
Regarding Claim 10 Tochikubo discloses the system of claim 1, wherein the membrane is disclosed to only be comprised of activated carbon and binder (Table 1), which may be alumina ([0047], [0096], Claim 21) and thus consists of alumina and activated carbon. 
Regarding Claim 11 Tochikubo discloses the system of claim 1, wherein the membrane is tubular (Figs. 8-12) and is seen to be configured for an industrial scale water treatment, because it is disclosed for water treatment (as above) and because “industrial scale” is not limited to any particular size or flow rate, and is thus seen to merely limit the functional use of the filter to “industrial” process, which does not require any further structural limitations.
Regarding Claim 12 Tochikubo discloses a method of purifying water [0084]-[0089], the method comprising: providing a water stream that includes a contaminant (brevundimonas fungus, fungi for polio viruses); and contacting the water stream with a membrane 10A and/or 10B so as to strip at least a portion of the contaminant from the spent water stream, the membrane comprising alumina and activated carbon; Figs. 8-12, [0011], [0024]-[0029], [0047], [0096].
Note: the water is described/claimed as “spent” water, however no particular meaning is ascribed to this term by the instant disclosure or in the art and thus is not seen to imply any specific structure of origin source to the water, and thus the water used in Tochikubo is broadly considered “spent water” as claimed.
Regarding Claim 14 Tochikubo discloses the method of claim 12, wherein the membrane strips the contaminant in entirety from the spent water stream (Table 1, some samples show no detected fungi/bacteriophage). 
Regarding Claim 18 Tochikubo discloses the method of claim 12, wherein the membrane comprises may comprise 40 wt% activated carbon (Table 1, No. 4).
Regarding Claim 21 Tochikubo discloses the method of claim 12, wherein the membrane is disclosed to only be comprised of activated carbon and binder (Table 1), which may be alumina ([0047], [0096], Claim 21) and thus consists of alumina and activated carbon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by and alternatively under 35 U.S.C. 103 as being unpatentable over Tochikubo.
Regarding Claim 2 Tochikubo discloses the system of claim 1, and does not disclose wherein the contaminant includes at least one selected from the group consisting of emulsified oil, barium, arsenic, lead, and strontium. 
However, the limitation “the contaminant includes at least one selected from the group consisting of emulsified oil, barium, arsenic, lead, and strontium” is a functional limitation, tied to the functional limitation in claim 1 that “the membrane configured to contact the spent water stream and strip at least a portion of the contaminant from the spent water stream” and thus does not positively claim “the contaminant”. This functional limitation does not further define over the prior art because the structure disclosed by Tochikubo would be capable of removing a contaminant selected from the group consisting of emulsified oil, barium, arsenic, lead, and strontium; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding Claim 3 Tochikubo discloses the system of claim 1, does not disclose wherein the membrane strips the contaminant in entirety from the spent water stream. 
However, the limitation “wherein the membrane strips the contaminant in entirety from the spent water stream” is a functional limitation, tied to the functional limitation in claim 1 that “the membrane configured to contact the spent water stream and strip at least a portion of the contaminant from the spent water stream” and thus does not positively claim “the contaminant”. This functional limitation does not further define over the prior art because the structure disclosed by Tochikubo would be capable of striping the contaminant in entirety from the spent water stream; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).

Claims 4-6, 9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tochikubo.
Regarding Claim 4 Tochikubo discloses the system of claim 1, wherein the activated carbon is a carbon mixture which includes “a base activated carbon powder having an average diameter of 35 μm (or above 30 μm)-200 μm and a super fine activated carbon powder having an average diameter of 30 μm or less” [0025]. And thus as both ranges of activated carbon particle sizes overlaps the range claimed, in combination the activated carbon particles will have a size range that overlaps the range claimed. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Tochikubo’s range(s) that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claims 5-6 Tochikubo discloses the system of claim 1, wherein the binder (i.e. the alumina) has an average particle size in the range of “below 10 µm” and “below 5 µm” [0049]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Tochikubo’s range(s) that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 9 Tochikubo discloses the system of claim 1, wherein a thickness of the membrane is from 15-25 mm [0121]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Tochikubo’s range(s) that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 15 Tochikubo discloses the method of claim 12, wherein the activated carbon is a carbon mixture which includes “a base activated carbon powder having an average diameter of 35 μm (or above 30 μm)-200 μm and a super fine activated carbon powder having an average diameter of 30 μm or less” [0025]. And thus as both ranges of activated carbon particle sizes overlaps the range claimed, in combination the activated carbon particles will have a size range that overlaps the range claimed. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Tochikubo’s range(s) that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 16-17 Tochikubo discloses the method of claim 12, wherein the binder (i.e. the alumina) has an average particle size in the range of “below 10 µm” and “below 5 µm” [0049]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Tochikubo’s range(s) that corresponds to the claimed range.  See MPEP 2144.05(I).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tochikubo in view of US 4,795,735 (hereinafter “Liu”).
Regarding Claim 8 Tochikubo discloses the system of claim 1, but does not disclose wherein the membrane comprises 10% to 30% activated carbon by weight. 
However, Liu discloses a similar carbon filter composite (i.e. a membrane) consisting of activated carbon with an alumina binder, wherein the alumina binder may be from 10-90 wt% of the composite (Abstract, C2/L48-C3/L37).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the activated carbon filter material of Tochikubo by including the alumina in the range of 10-0 wt% of the filter as disclosed by Liu because this involves the simple substitution of activated carbon/alumina filter composite alumina/activated carbon weight percentages known in the art to produce a functional activated carbon/alumina composite filter.
Regarding Claim 19 Tochikubo discloses the method of claim 12, but does not disclose wherein the membrane comprises 10% to 30% activated carbon by weight. 
Liu discloses a similar carbon filter composite (i.e. a membrane) consisting of activated carbon with an alumina binder, wherein the alumina binder may be from 10-90 wt% of the composite (Abstract, C2/L48-C3/L37).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the activated carbon filter material of Tochikubo by including the alumina in the range of 10-0 wt% of the filter as disclosed by Liu because this involves the simple substitution of activated carbon/alumina filter composite alumina/activated carbon weight percentages known in the art to produce a functional activated carbon/alumina composite filter.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tochikubo in view of US 2010/0307968 A1 (hereinafter “Brigano”).
Regarding Claim 13 Tochikubo discloses the method of claim 12, but does not disclose wherein the contaminant includes at least one selected from the group consisting of emulsified oil, barium, arsenic, lead, and strontium. 
However, Brigano discloses a similar carbon filter composite (i.e. a membrane) consisting of activated carbon with alumina, where alumina is disclosed to adsorb arsenic [0022]-[0024].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Tochikubo by including arsenic as a contaminant in waters it is used to treat, including possibly inherently via the activated carbon, as disclosed by Brigano because the alumina is known to remove arsenic so the filter of Tochikubo would be obvious to use in process for removing arsenic from water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773